DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 2 and 24 have been cancelled.
					Allowable Subject Matter
Claim(s) 1, 3-23 and 25-26 are allowed.
The following is an examiner’s statement of reasons for allowance: the pertinent prior art of record, such as Patent/Publication Nos. 20140254245, CN 104471649 B, DE 102019134293 A1, and in light of such record as a whole under 1302.14 MPEP guidance, does not teach or suggest the combination of claim limitations making the whole of the claims of the claimed invention, particularly as set forth in representative claim(s) 1, 13 and 23; in brief and saliently: a memory module and/or method thereof, comprising: four pairs of memories and a ninth memory; a memory controller configured to receive memory access commands and to access memory locations of the first stack, wherein the memory controller is configured to store error correction code (ECC) information on a first memory die of the at least nine memory dies, and wherein the first memory die is not one of the four pairs of memory dies; and a substrate configured to route connections between external terminations of the first stack of memory die and the memory controller. While additionally, a first stack of at least eight memory die including four pairs of memory die, each pair of the four pairs of memory die associated with an individual memory rank of four memory ranks; a memory controller configured to receive memory access commands and to access memory locations of the first stack; and a substrate configured to route connections between external terminations of the first stack of memory die and the memory controller. a buffer die coupled to the substrate, the buffer die including a host device interface, and a memory interface coupled to the first stack; and circuitry in the buffer die, configured to operate the host interface at a first data speed, and to operate the memory interface at a second data speed, slower than the first data speed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO N HIDALGO whose telephone number is (571)270-3306. The examiner can normally be reached M-F 9:00-7:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 5712721852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FERNANDO N. HIDALGO
Primary Examiner
Art Unit 2827



/Fernando Hidalgo/Primary Examiner, Art Unit 2827